Citation Nr: 0834024	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-38 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.

4. Entitlement to an initial rating in excess of 10 percent 
for right thigh shrapnel wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to April 1969.  Service in Vietnam and in combat is indicated 
by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and November 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In the November 2004 
decision, the RO denied the veteran's claim for service 
connection for hearing loss and tinnitus.  In the November 
2004 decision, the RO also granted service connection for 
post-traumatic stress disorder and assigned an initial rating 
of 30 percent effective May 20, 2004.  The RO also granted 
service connection for a shell fragment wound residual scar 
of the right thigh and assigned an initial noncompensable 
rating effective May 20, 2004.  In its November 2005 rating 
decision, the RO re-characterized the veteran's shell 
fragment wound residual scar as right thigh shrapnel wound 
residuals and increased the rating to 10 percent effective 
May 20, 2004.

As the appeal of the veteran's claims for higher ratings 
emanates from the veteran's disagreement with the initial 
ratings assigned following the grant of service connection, 
the Board has characterized the claims as for higher initial 
ratings, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The decision below addresses the veteran's claims of service 
connection for hearing loss and for tinnitus and his claim 
for an initial rating in excess of 30 percent for post-
traumatic stress disorder.  Consideration of the remaining 
claim on appeal is deferred pending completion of the 
development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within 
one year of separation from service, and the only competent 
evidence on the question of a medical nexus between current 
hearing loss and service is against the claim.

2.  Tinnitus was not demonstrated in service, and the only 
competent evidence on the question of a medical nexus between 
current tinnitus and service is against the claim.

3.  Since the effective date of the initial grant of service 
connection, May 20, 2004, the veteran's PTSD has been 
manifested by depressed mood and occasional sleep impairment 
that approximates occupational and social impairment with 
occasional decrease in work efficiency.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.126, 
4.129, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through a July 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the July 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2004 letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
notice required by the VCAA was not necessarily provided to 
the veteran, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

With regard to VA's notice requirements concerning claims for 
higher initial ratings, the Board notes that the notice 
requirements set forth in Pelegrini v. Principi, supra, are 
not required with respect to every issue raised by a 
claimant.  If, for example, a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher rating and/or an earlier effective date.  See 
Dingess/Hartman, supra.  The Board notes that after an 
appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 38 U.S.C.A. 
§§ 7105(d) and 5103A.  Id.

Here, the veteran's claim for a higher initial rating for 
service-connected compensation benefits falls squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the higher-rating issue on appeal.  
Furthermore, the Board finds that the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Dingess/Hartman v. Nicholson, supra.

Here, the veteran was notified in December 2004 that his 
claim for service connection for post-traumatic stress 
disorder (PTSD) had been granted.  The notice included a copy 
of the RO's November 2004 rating decision, in which the 
veteran was provided notice of the effective date for his 
award, May 20, 2004, as well as the rating criteria for 
ratings of 30 percent and 50 percent for mental disorders.  
The rating decision also informed the veteran of the evidence 
the RO considered and its reasons for assigning a 30 percent 
rating.  Following the veteran's notice of disagreement with 
the November 2004 rating decision, the RO re-adjudicated the 
claim and issued the veteran a statement of the case (SOC) in 
November 2005.  In particular, the SOC notified the veteran 
that the RO was continuing the 30 percent rating for his 
service-connected PTSD.  Likewise, the veteran was provided 
notice of the relevant rating criteria associated with his 
claim for a higher rating as well as the reasoning behind the 
RO's decision.  Consequently, the Board finds the more 
detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  Otherwise, nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The veteran's service treatment records have been 
obtained and associated with the claims file.  The veteran 
was given VA examinations in October 2004.  The veteran has 
further been given the opportunity to submit evidence, and he 
and his representative have provided written argument in 
support of his claim.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the claims 
on appeal that need to be obtained.  The veteran has stated 
in an April 2006 statement that there is no further medical 
evidence available to support his claims.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

Relevant medical evidence consists of the veteran's service 
treatment records and a VA examination provided to him in 
October 2004.  At the time of his enlistment, the veteran's 
August 1966 report of medical examination (measured in ASA 
units) revealed pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0

25
LEFT
5
5
5

5


Pure tone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10

30
LEFT
20
15
15

10


The veteran did not complain of and was not treated for any 
problems with his hearing while in service.  Audiological 
testing was not performed at the veteran's separation report 
of medical examination in March 1969, although whispered 
voice testing was found to be 15/15 bilaterally.

At the veteran's October 2004 VA examination, the veteran 
reported having had difficulty hearing for 10 years.  He 
reported that he experienced combat while serving in Vietnam, 
to which he attributed his hearing loss.  He further reported 
having worked as a pipefitter for over 31 years after his 
separation from service but stated that he had always worn 
hearing protection while at work.  He denied recreational 
noise exposure.  The veteran further complained of ringing or 
buzzing in his ears, which he attributed to military service.  
Audiological evaluation found that pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
85
95
LEFT
10
10
10
85
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear, 
based on Maryland CNC testing.  The examiner diagnosed the 
veteran with severe sloping bilateral high frequency 
sensorineural hearing loss and tinnitus secondary to the 
hearing loss.  She opined that the hearing loss and tinnitus 
were not as likely as not related to the veteran's service, 
noting that his first complaint of hearing loss came some 35 
years after his separation from service.  The examiner 
further stated that without evidence of hearing loss at the 
veteran's separation from service, she was unable to link the 
hearing loss and tinnitus etiologically to his service.  She 
also cited the possible influence of aging factors and the 
veteran's 31 years of noise exposure at work as a possible 
contributing factor to the disabilities, although she 
acknowledged that he claimed to have worn hearing protection 
consistently while at work.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  The Board concedes that the veteran's 
current VA examination confirms that the veteran currently 
suffers from hearing loss and tinnitus.  The Board concludes, 
however, that there is no competent medical evidence relating 
those disorders to service.  Here, even conceding the 
veteran's exposure to noise while in service, there is no 
evidence showing hearing loss or damage to the ears in 
service, and his hearing was shown to be normal on separation 
from service using the whispered voice test.  Additionally, 
there is no evidence suggesting that sensorineural hearing 
loss became manifest to a compensable degree within a year of 
the veteran's separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.  At the veteran's audiological 
examination in October 2004, and noting that the veteran had 
normal hearing on discharge from service and that no hearing 
loss or tinnitus was noted in the veteran's service treatment 
records, the VA audiologist gave as her medical opinion that 
it is not at least as likely as not that any current hearing 
loss is related to the veteran's military service. This 
medical opinion is not controverted by any medical evidence 
of record.

In the September 2008 informal hearing presentation, the 
veteran's representative disputes the VA audiologist's 
conclusion that the veteran's hearing loss and tinnitus are 
not likely service related.  He contends that the 15/15 
whisper test in the military should be ignored, that exposure 
to acoustic trauma should be conceded, and that documentation 
of hearing loss and tinnitus in service medical records is 
not necessary to connect the veteran's disabilities to 
service if damage to the ears can be shown.  In this regard, 
the Board notes, first, that it does not question that the 
veteran was exposed to acoustic trauma in service.  Nor does 
the Board question that he presently suffers from hearing 
loss and tinnitus.  However, in order for his claims to be 
granted, the record would have to contain competent evidence 
linking the present disorders to service.  Here, there is no 
such evidence.  Indeed, as noted above, the only medical 
opinion of record that speaks to the relationship between his 
current disabilities and service is an unfavorable one.  
Relevant law and regulations do not provide for the grant of 
service connection in the absence of competent evidence 
linking the current disability to service, nor do they 
provide that an examiner must unequivocally disregard certain 
facts presented on the record-such as a finding of 15/15 
hearing at separation, or the lack of in-service 
documentation of hearing loss and tinnitus-when formulating 
an opinion as to nexus.  The Board is satisfied that the VA 
audiologist's opinion is adequate for deciding this appeal.

Regarding the veteran's tinnitus claim, since tinnitus cannot 
be tested for, its presence can be conceded.  However, the 
October 2004 audiologist's medical opinion, based on the 
record, including the veteran's own history, is that the 
veteran's tinnitus is not at least as likely as not related 
to military service.  Because this opinion is not 
controverted by any other medical evidence of record, in 
light of the foregoing analysis and the underlying facts, the 
veteran's service connection claims for hearing loss and 
tinnitus must be denied.

The Board has considered the veteran's contention that his 
claimed disorders resulted from his time in service.  The 
veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion.  The Board notes 
that although the veteran is competent to report symptoms, he 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis or causation of his 
disabilities.  As a layperson without the appropriate medical 
training and expertise, the veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between any current 
disability and service.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board thus concludes that the probative medical evidence 
of record does not link the veteran's current hearing loss or 
tinnitus to service because the medical evidence contains no 
suggestion of such an etiological link and therefore does not 
raise a reasonable doubt that the current disabilities are 
related to service.  Therefore, the Board concludes that the 
veteran's claimed hearing loss and tinnitus were not incurred 
in or aggravated by service.  The claims for service 
connection for hearing loss and tinnitus must thus be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Post-Traumatic Stress Disorder

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a November 2004 rating decision, the RO granted the 
veteran service connection and assigned a 30 percent rating 
for PTSD.  In doing so, the veteran's disability was rated 
for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  Under the General Rating Formula For Mental 
Disorders, to include PTSD, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, 
self-care, and conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2007).

Since the initial grant of service connection, the Board does 
not find that the veteran's PTSD has resulted in a level of 
impairment warranting a rating of 50 percent or higher.  

The relevant medical evidence of record consists of a VA 
examination performed in October 2004.  In that examination, 
the examiner noted that the veteran had been married for 22 
years.  The veteran reported that he was not attending any 
outpatient psychiatric program or otherwise receiving 
treatment for his PTSD.  He reported that news of the war in 
Iraq and talking to other Vietnam veterans triggered memories 
of his experiences in Vietnam that he tried to avoid 
recollecting, as he "does not want to relive the past."  He 
stated that discussing Vietnam with other veterans and 
remembering friends who were killed there makes him 
depressed.  He reported, however, that his work as a 
custodian at a school was not affected by the depression, 
because he did not interact with others while at work.  The 
examiner further noted the veteran's report that he generally 
slept well but occasionally suffered from nightmares when he 
had experienced "triggering events during the day," such as 
viewing news of the Iraq war or discussing his time in 
Vietnam. 

Mental status examination revealed that the veteran was 
oriented as to person, place, and time and provided coherent 
and relevant answers to the examiner's questions.  He was 
found to speak clearly and deny suicidal or homicidal 
thoughts, delusions, and hallucinations.  His mood was noted 
to be depressed with a congruent affect.  He was found to 
have a good short-term and long-term memory.  The examiner 
noted that the veteran had lost only a few hours from work 
due to his PTSD and had no impairment of thought processes or 
normal activities of daily living.  The examiner diagnosed 
the veteran with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 65.

Hence, in light of the VA examiner's findings, the Board 
finds that the veteran's PTSD more nearly approximates a 30 
percent rating.  In so concluding, the Board finds persuasive 
the VA psychiatrist's report of examination, in which the 
examiner did not find that the veteran had symptoms such as a 
flattened affect, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran reported instead that his 
job was not affected by his PTSD symptoms; he told the 
examiner that he had missed only a few hours of work due to 
his PTSD.  He also reported socializing with other veterans 
and noted that he had been married for 22 years.  Similarly, 
although noting that the veteran's mood was depressed and his 
affect was congruent, the examiner concluded that the veteran 
suffered no impairment in normal activities of daily living 
and did not find that the veteran suffered from impaired 
short-term or long-term memory, impaired judgment, or 
impaired abstract thinking.  The Board notes that these 
documented symptoms more closely align with the criteria for 
a 30 percent disability rating, discussed above.

The Board has considered but does not find that the veteran's 
PTSD at any time approximates a 50 percent disability rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, the 
medical evidence does not reflect problems akin to a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The Board has further considered but 
does not find that the veteran's PTSD has at any time 
approximated a 50 percent disability rating under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The medical evidence does not 
reflect deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships.  
The Board has also has considered but does not find that the 
veteran's PTSD causes total social and occupational 
impairment; thus, it does not more nearly approximate a 100 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

In its analysis, the Board has considered the GAF score of 65 
assigned to the veteran.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." It does not otherwise include 
impairment in functioning due to physical (or environmental) 
limitations.  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Regardless, the GAF score assigned in 
a case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the veteran's GAF score of 
65 coincides with his stated PTSD symptoms and with the 
rating of 30 percent assigned by the RO under the General 
Rating Formula For Mental Disorders.  The DSM-IV identifies 
scores in the ranges of 61-70 as "mild symptoms," which 
include depressed mood and mild insomnia, or some difficulty 
in social, occupational, or school functioning, manifested in 
such ways as occasional truancy or theft within the 
household.  Nothing about the veteran's assigned GAF scores, 
when considered in light of the other evidence of record-in 
particular the veteran's level of occupational and social 
impairment-leads the Board to conclude that a rating in 
excess of 30 percent is warranted. 

The Board has taken into consideration the frequency, 
severity, and duration of the veteran's PTSD symptoms.  In 
this case, the Board finds that the veteran's reported 
symptoms, as discussed in the evidence noted above, are most 
akin to the criteria for the 30 percent rating already 
awarded.  When the Board considers the veteran's assigned GAF 
scores and the level of his social and occupational 
impairment, the veteran's PTSD simply does not approximate 
the rating criteria for a 50 percent, a 70 percent, or a 100 
percent rating.

Therefore, the Board finds that since the initial grant of 
service connection, the veteran's service-connected PTSD does 
not warrant an initial rating in excess of 30 percent.  38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007) (cited to in the September 
2005 SOC).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); frequent periods of treatment, 
let alone hospitalization; or evidence that the veteran's 
PTSD otherwise renders impractical the application of the 
regular schedular standards.  To the contrary, the veteran 
reported that he had lost no more than a few hours of work 
time to the disability, and the October 2004 VA examiner 
noted that the veteran was experiencing no difficulty with 
activities of normal daily living as a result of his PTSD.  
Therefore, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the claim for an initial 
rating in excess of 30 percent for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for a higher initial rating for right 
thigh shrapnel wound residuals.

Review of the claims file reflects that the veteran was 
scheduled to undergo a VA examination for right thigh 
shrapnel wound residuals in September 2005, an examination to 
which the veteran did not report.  Although the claims file 
indicates that the examination request was made in August 
2005, there is no indication in the record that the veteran 
received notification that the examination had been 
scheduled.  Further, although there is no post-service 
medical evidence in the record addressing the veteran's right 
thigh shrapnel wound residuals, the RO appears to have rated 
the disability both as a scar, applying Diagnostic Code 7805, 
and as a muscle disability, applying Diagnostic Code 5314.  
38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5314, 7805.  
Specifically, the Board notes that in its initial rating 
decision of November 2004, the RO granted the veteran service 
connection for a scar of the right thigh and rated the 
disability under Diagnostic Code 7805 for scarring.  However, 
in its November 2005 statement of the case, the RO re-
characterized the veteran's disability as right thigh 
shrapnel wound residuals and rated the disability in 
accordance with muscle injury criteria.  The Board 
acknowledges that rating muscle injuries often calls for 
consideration of separate ratings for the various 
manifestations of the injury, which include scars.  However, 
no VA examiner has provided evidence of the extent of the 
veteran's disability, either of affected muscles or of any 
scarring associated with the right thigh shrapnel wound 
residuals.  

In light of the above considerations, the Board concludes 
that a medical examination and opinion is needed to determine 
the current severity and residuals of his service-connected 
right thigh shrapnel wound residuals, as well as assess any 
residual scarring associated with his service-connected right 
thigh shrapnel wound residuals.  Under these circumstances, 
the agency of original jurisdiction (AOJ) should arrange for 
medical evaluation.  Such examination is needed to fully and 
fairly evaluate the claim for a higher initial rating for all 
residuals of a right thigh shrapnel wound.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008).  

The veteran is advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of the claim on appeal.  See 38 C.F.R. § 3.655 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's right 
thigh shrapnel wound residuals to be 
obtained.  The veteran should also be 
invited to submit any pertinent 
evidence in his possession.  The AOJ 
should explain the type of evidence 
that is the veteran's ultimate 
responsibility to submit.

2.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner, and the report(s) of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.

Muscle Injury Examination-The examiner 
should be requested to specifically 
identify each muscle group injured by 
the shrapnel wound of the right thigh.  
The examiner must comment upon the 
nature, extent, and current degree of 
impairment manifested by such muscle 
damage (e.g., limitation of motion, 
muscle pain, weakness or fatigue, 
etc.).  Consideration should be given 
to the history of this injury as noted 
in the claims file.  Further, the 
examiner should identify any residual 
neurological disability (peripheral 
nerve impairment) associated with the 
right thigh shrapnel injury.

With regard to any muscle injury or 
peripheral nerve injury identified, the 
examiner should comment on the degree 
of injury involved and any functional 
impairment that results.  In 
particular, the examiner must comment 
as to whether the disability associated 
with any affected muscles or peripheral 
nerves would be considered slight, 
moderate, moderately severe, or severe.  
The examiner should also comment 
concerning the presence or absence of 
the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, pain, impairment of 
coordination, and uncertainty of 
movement.

Scar Examination-The examiner should 
examine the veteran's right thigh and 
identify any residual scar or scars 
associated with the veteran's shrapnel 
injury of the right thigh.  
Specifically, the examiner should 
identify any limitation of function 
caused by any scar.  Additionally, the 
examiner must identify whether any scar 
is superficial and unstable (defined as 
a scar where there is frequent loss of 
covering of skin over the scar) or 
superficial, tender and painful on 
objective demonstration.  A superficial 
scar is one not associated with 
underlying soft tissue damage.  
Likewise, the examiner must measure the 
scar and identify the total area of the 
scarring in square inches or square 
centimeters.  

3.  The adjudicator must ensure that the 
requested examination and medical 
findings answer the questions presented 
in this remand.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claim for a 
higher initial rating in light of all 
pertinent evidence and legal authority.  
Consideration should be given to whether 
separate ratings should be assigned.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


